Title: To Benjamin Franklin from Ingenhousz, 10 February 1784
From: Ingenhousz, Jan
To: Franklin, Benjamin


          
            
              Dear friend.
              Vienna febr. 10th. 1784
            
            This will be delivred to you by my Good friend the Prelate or Abbé Nekrep president of the oriental College at Vienna, a Gentleman much estimed here, a very good scholar and philosopher.
            He goes for a few weeks to Paris in pursuet of knowledge regarding his profession, and as his particular pride is to know you, I take the liberty to recommend him to your acquaintance.
            I recieved your lettre of the 23th of jan. and have recieved allso a Satisfactory answer of mr. le Roy.
            Mr. Nekrep was one of our philosophical Society for constructing the balloon, of which nothing will be done, because the Nobility has not furnish’d us with money enough to bear the expenses. However I feel myself reather happy that the undertaking was not encouraged; because I foresaw to many

difficulties, danger of miscarrying in the execution, and after great peine, care and trouble to find at last my reputation in danger. Your answer has Confirm’d me in the resolution of giving it up.
            As Abbé Nekrep will only Stay a few weeks at Paris, you may give him, when he sets out, what ever you may have at that time to send to me, a lettre, a pamphlet, american news papers &c.
            I have also given him an introductory lettre to Mr. le Begue and Le Roy.
            I am with great respect Yours obedient humble serv. and affectionate friend
            
              J. Ingen Housz
            
          
          
            It gives me peine to be informed that you labour under a Stone in the bladder. However, as it gives very little trouble, you have the best change [chance] that it is one of that sort, which will not produce much peine.
            There is indeed very little to be depended upon true lithontriptics or dissolvents of the Stone as yet: tho we doe not dispare to find out such a remedie. Those which have given the greatest relief are lixivium alcalinum or Soap lie, quick lime water, and Soap. Doctor Chitticks medecine was soap lie. Sir John Pringle had Some Confidence in it, but prescribed oftenner, Spanish Soap made up in pills and taken two or three times a day at a dose of 20 grains or a scrupul, increasing the Dose to three dragmas or half an ounce a day, and even more if the stomach could bear it. It has often the effect of diminishing the symptoms and preventing the growth of the Stone. I saw several times a very singular effect of water impregnated with fixed air by Parker’s machine. They trink of it at least a pint a day. This water is only an artificial seltzer water, and this last may be taken instead of it. It is very innocent and can doe no harm if it does no good. I publish’d a pamphlet upon it during my last journay being in London. It was a latin translation of Dr. Hulme. You have a Copy of it which I presented to you. The titel is Nova tuta

facilisque methodus curandi calculum podagram, destruendi vermes. … It is printed at Leyden 1778.
            I would not advise you to change materialy your diet as for eating and drinking, so that your appetite or digestion may be hurt by it. In your age nothing is more essential than to keep up the good disposition of the stomach.
            
              
            
          
         
          a Mr. Franklin a Passy
          Addressed: a Son Excellence / Mr. B. Franklin. Ministre Plenipot. des / Etats unis de l’Amerique à la Cour de France / a Passy
          Endorsed: Feb. 10. 84
        